147 S.E.2d 234 (1966)
266 N.C. 750
Euland Randolph HOLLAND
v.
Liston MALPASS d/b/a Liston Malpass Wholesale Automobile Parts Company.
No. 194.
Supreme Court of North Carolina.
March 23, 1966.
*236 James F. Chesnutt, Chapel Hill, for plaintiff appellant.
Butler & Butler, Clinton, for defendant appellee.
PER CURIAM.
After the plaintiff's evidence is taken as true, all reasonable inferences favorable to him are drawn therefrom and the whole is viewed in the light most favorable to him, it still falls short of being sufficient to show a cause of action in his favor against the defendant. The judgment of nonsuit was, therefore, proper.
Assuming, as we must upon this motion, that the plaintiff was invited by the defendant to go into the portion of the garage where the accident occurred, the defendant did not thereby become an insurer of the plaintiff's safety while there. Aasr v. City of Charlotte, 265 N.C. 494, 144 S.E.2d 610; Jones v. Pinehurst, Inc., 261 N.C. 575, 135 S.E.2d 580; Sossaman v. Lyles Chevrolet Co., 257 N.C. 157, 125 S.E.2d 403.
The proprietor of a business establishment must use reasonable care to keep his premises, including aisles and walkways, safe for use by customers invited to use them. Aasr v. City of Charlotte, supra; Harrison v. Williams, 260 N.C. 392, 132 S.E.2d 869; Norris v. Belk's Department Store, 259 N.C. 350, 130 S.E.2d 537.
What constitutes reasonable care depends upon the nature of the business and the normal use in such business establishments of like areas. See: Pierce v. Murnick, 265 N.C. 707, 145 S.E.2d 11. Walk spaces past work benches and around vehicles under repair in a busy automobile garage are not infrequently used as places for the temporary deposit of tools, equipment and parts. It is not reasonable to expect or require the same care to keep these areas free from obstruction as would be reasonable in the case of an aisle of a store, whose customers are invited to walk somewhat casually along as they inspect and make selections from merchandise displayed on the counters or shelves so as to attract and hold their attention.
The plaintiff's evidence fails to suggest any action by the defendant or his employees creating a hazard which one walking in the work space of a repair garage should not reasonably expect and watch for. It also shows that the plaintiff, an experienced garage worker, failed to look before he stepped where he should *237 have anticipated some obstruction was likely. Had he done so he would have seen the "stiff-knee" in the well-lighted space. The invitee must also use reasonable care, commensurate with the normal activities of the type of establishment whose invitation he accepts.
Affirmed.
MOORE, J., not sitting.